    Case 2:19-cr-00877-CCC Document 79 Filed 03/30/20 Page 1 of 2 PageID: 1786



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

____________________________________
                                    :
UNITED STATES OF AMERICA,           :                 Crim. No. 19-877 (CCC)
                                    :
      v.                            :
                                    :
MATTHEW BRENT GOETTSCHE             :
[DEFENDANT TWO REDACTED]            :
JOBADIAH SINCLAIR WEEKS             :
JOSEPH FRANK ABEL                   :
SILVIU CATALIN BALACI               :                 ORDER
                                    :
____________________________________:


        This matter having come before the Court by way of the motions of Defendants Matthew

Brent Goettsche and Jobadiah Sinclair Weeks for temporary release under 18 U.S. C. 3142(i);

        and the Government having opposed the motions;

        and the Court having considered the parties’ submissions in support of, and in opposition

to, the motions, as well as the supplemental submissions filed on March 27, 2020 and March 29,

2020, 1 and the arguments presented by counsel during the hearing held via videoconference on

March 30, 2020;

        and for the reasons set forth by the Court on the record on March 30, 2020;

        IT IS on this 30th day of March 2020,




1
  See, e.g., Letter Brf. in Support of Matthew Goettsche’s Emergency Motion for Release & Exhibits,
Mar. 20, 2020, D.E. 65; Defendant Jobadiah Sinclair Weeks’s Motion for Temporary Release Pursuant to
18 U.S.C. sec. 3142(i) & Exhibits, Mar. 23, 2020, D.E. 68; Govt. Letter Brf. in Opposition, Mar. 24,
2020, D.E. 70; Defendant Jobadiah Sinclair Weeks’s Supplement in Support of Motion for Temporary
Release Pursuant to 18 U.S.C. sec. 3142(i) & Exhibits, Mar. 24, 2020, D.E. 71; Defendant Jobadiah
Sinclair Weeks’s Supplemental Letter Brf. & Exhibits, Mar. 27, 2020, D.E. 73, 76; Defendant Matthew
Goettsche’s Supplemental Letter Brf. & Exhibits, Mar. 27, 2020, D.E. 74; Government’s Supplemental
Brf. in Opposition & Exhibits, Mar. 27, 2020, D.E. 75; Defendant Jobadiah Sinclair Weeks’s Notice of
Filing Declaration in Support of Motion for Temporary Release, Mar. 29, 2020, D.E. 77.
 Case 2:19-cr-00877-CCC Document 79 Filed 03/30/20 Page 2 of 2 PageID: 1787



       ORDERED that the motions of Defendants Matthew Brent Goettsche and Jobadiah

Sinclair Weeks for temporary release under 18 U.S.C. 3142(i) motions be, and hereby are,

DENIED.



                                                          s/Michael A. Hammer
                                                          United States Magistrate Judge
